Case 8:19-cv-01704-DOC-JDE Document 74 Filed 06/30/21 Page 1 of 2 Page ID #:978




 1   A. Barry Cappello (SBN 037835)
     abc@cappellonoel.com
 2   Leila J. Noël (SBN 114307)
     lnoel@cappellonoel.com
 3   Lawrence J. Conlan (SBN 221350)
     lconlan@cappellonoel.com
 4   Matthew L. Hofer (SBN 307055)
     mhofer@cappellonoel.com
 5   CAPPELLO & NOËL LLP
     831 State Street
 6   Santa Barbara, CA 93101-3227
     Telephone: (805) 564-2444
 7   Facsimile: (805) 965-5950

 8   Attorneys for Defendants
     PASSPORT 420, LLC; SPRING CREEK RESEARCH, LLC;
 9   and WILLIAM PARRISH
10
                                      UNITED STATES DISTRICT COURT
11
                                 CENTRAL DISTRICT OF CALIFORNIA
12
      STARR INDEMNITY & LIABILITY                       Case No.: 8:19-cv-01704-DOC-JDE
13    COMPANY, a TEXAS CORPORATION,
14                       Plaintiff,                     STATUS REPORT PURSUANT TO
      v.                                                DECEMBER 30, 2019 COURT ORDER
15                                                      GRANTING IN PART DEFENDANTS’
      MICHAEL J. AVENATTI, an Individual and            MOTION TO DISMISS, STAY, OR
16    citizen of California, AVENATTI &                 ABSTAIN [DKT. 46]
      ASSOCIATES, APC, a California Professional
17    Corporation, PASSPORT 420, LLC, a Delaware
      Limited Liability Company, WILLIAM
18    PARRISH, an Individual and citizen of
      California, SPRING CREEK RESEARCH,                Judge: Hon. David O. Carter
19    LLC, a California Limited Liability Company,
      ALEXIS GARDNER, an Individual and citizen         Trial Date: None Set
20    of Georgia, and the UNITED STATES OF
      AMERICA, and DOES 1 to 25, INCLUSIVE,
21

22                     Defendants.
23

24

25

26

27

28

           STATUS REPORT PURSUANT TO DECEMBER 30, 2019 COURT ORDER GRANTING IN PART DEFENDANTS’
                               MOTION TO DISMISS, STAY, OR ABSTAIN [DKT. 46]
Case 8:19-cv-01704-DOC-JDE Document 74 Filed 06/30/21 Page 2 of 2 Page ID #:979




 1          Defendants Passport 420, LLC, William Parrish, and Spring Creek Research, LLC (“Passport

 2   Defendants”) hereby provide the Court with a six-month status report on the litigation pending in

 3   Department 5 of the Santa Barbara Superior Court (the “State Court Action”) pursuant to the Court’s

 4   December 30, 2019 Order granting, in part, Defendants’ Motion to Dismiss, Stay, or Abstain [Dkt.

 5   46].

 6          Motions and Trial

 7          A Case Management Conference was held on March 29, 2021. At the conference, the parties

 8   informed the Santa Barbara Court that discovery was ongoing, and the parties continue to meet and

 9   confer over outstanding discovery disputes. The Passport Defendants also informed the Court that
10   their counsel responsible for day-to-day management of the case had withdrawn, and the Passport
11   Defendants’ remaining counsel would take over that role.        The Court scheduled a new Case
12   Management Conference for July 26, 2021. No trial date has been set since the original date was
13   vacated due to the COVID-19 pandemic.
14          Discovery

15          Discovery is ongoing, with the parties continuing to exchange written discovery and to meet

16   and confer on several discovery disputes. Passport Defendants intend to bring one or more motions

17   to compel to seek the Court’s intervention in resolving these disputes. Once they are resolved, the

18   Passport Defendants intend to begin taking depositions in late summer of this year.

19

20    DATED: June 30, 2021                          CAPPELLO & NOËL LLP

21
                                                    By: _/s/ Leila J. Noël ____
22
                                                        Leila J. Noël
23                                                      Attorneys for Defendants,
                                                        PASSPORT 420, LLC,
24                                                      SPRING CREEK RESEARCH, LLC, and
                                                        WILLIAM PARRISH
25

26

27

28

                                                       2
        STATUS REPORT PURSUANT TO DECEMBER 30, 2019 COURT ORDER GRANTING IN PART DEFENDANTS’
                            MOTION TO DISMISS, STAY, OR ABSTAIN [DKT. 46]
